233 F.2d 317
Simon H. THOMPSON, Appellant,v.UNITED STATES of America, Appellee.
No. 12706.
United States Court of Appeals Sixth Circuit.
April 7, 1956.

Gerald M. Flury, Detroit, Mich., for appellant.
Fred W. Kaess, and George E. Woods, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The appellant was a codefendant of Leslie William Reamer, both indicted and convicted for robbing a bank in West Trenton, Michigan. In our opinion of February 16, 1956, we reversed the Reamer conviction on the ground that an identification of a masked bandit by voice alone, made two months after the robbery, was not substantial evidence where the power of suggestion in voice, attitude, and costume was so strong and was so fraught with danger to the innocent that it could not qualify as substantial evidence of guilt. The appellant in an independent appeal relies largely upon the Reamer decision. The cases are not identical. While the identification of Reamer was by voice alone unsupported by any other circumstance, the appellant was identified not only by voice but by his eyes by testimony of the bank cashier. He was also positively identified by a witness who saw him in a car near the bank, two days before the robbery, without mask or hat, and noted that he was a stranger in town. Another witness saw him, at or about the same time, in a car circling slowly around the block wherein the bank was situated.


2
It is a familiar rule that corroborative evidence need not be sufficient, standing alone, to establish the corpus delicti, Opper v. United States, 348 U.S. 84, 93, 75 S. Ct. 158, 99 L. Ed. 101, and that circumstantial evidence from which reasonable inferences may be drawn will support a verdict. American Bureau of Shipping v. Allied Oil Co., 6 Cir., 64 F.2d 509, Stumbo v. United States, 6 Cir., 90 F.2d 828. It is sufficient that the totality of evidence sustains the verdict.


3
Affirmed.